Slip Op. 12- 136

            UNITED STATES COURT OF INTERNATIONAL TRADE



FAR EASTERN NEW CENTURY CORPORATION,

                 Plaintiff,                Before: Donald C. Pogue,
                                                   Chief Judge
            v.
                                           Court No. 11-00415
UNITED STATES,

                 Defendant.


                                JUDGMENT
     Whereas the United States Department of Commerce has filed
its Final Results of Redetermination Pursuant to Court Remand,
ECF No. 49, which were issued pursuant to the court’s August 29,
2012 opinion and order, Slip Op. 12-110, ECF No. 47; and
Plaintiff has filed its response thereto, ECF No. 52, in which
Plaintiff states that it is satisfied with the Redetermination
“and has no objection or other comment,” id.; and the court
having reviewed all pleadings and papers on file herein; and
good cause appearing therefor, it is hereby
     ORDERED, ADJUDGED and DECREED that Certain Polyester Staple
Fiber from Taiwan, 76 Fed. Reg. 57,955 (Dep’t Commerce Sept. 19,
2011) (final results of antidumping duty administrative review),
as modified by the Final Results of Redetermination Pursuant to
Court Remand, ECF No. 49, is AFFIRMED.

                                        /s/ Donald C. Pogue
                                     Donald C. Pogue, Chief Judge
Dated:    November 14, 2012
          New York, New York